UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

NOTICXE, INC., : Case No. 3:]8-cv-00056
f/k/a Exciton, Inc., :

_ District Judge Walter H. Rice
Plaintiff/Counterclaim Defendant, ; Magistrate Judge Sharon L. 0vington
vs. -

OAKLEY, INC.,

Defendant/Counterclairn Plaintiff.

 

DECISION AND ENTRY

 

The Court has conducted a de w review of the Report and Recommendations of
United States Magistrate Judge Sharon L. Ovington (Doc. #22), to whom this ease Was
originally referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have
been filed thereto and that the time for filing such objections under Fed. R. Civ. P. 72(b)
has expired, hereby ADOPTS Said Report and Reeommendations.

It is therefore ORDERED that:

l. The Report and Recornmendations filed on December 13, 2018 (Doc. #22)
is ADOPTED in full; and

2. Plaintit`f Noticxe, Inc.’s Motion to Dismiss Defendant Oakley, lnc.’s
Counterclaims for Conversion and Replevin (Doc. #18) is GRANTED.

1 r\
V\_,' clvw" ~ ~..;‘-_

Walter H. Rice
United States District Judge

